                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

OMAR COOKE,                                    :
    Petitioner                                 :
                                               :       No. 1:12-cr-6-18
      v.                                       :
                                               :       (Judge Kane)
UNITED STATES OF AMERICA,                      :
     Respondent                                :

                                           ORDER

      AND NOW, on this 13th day of September 2019, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Petitioner’s motions to vacate, set aside, or correct sentence pursuant to 28 U.S.C.
         § 2255 (Doc. Nos. 1115, 1129) are DISMISSED as untimely, see 28 U.S.C.
         § 2255(f);

      2. Petitioner’s related motions (Doc. Nos. 1126, 1127, 1132, 1136) are DENIED AS
         MOOT;

      3. A certificate of appealability SHALL NOT ISSUE; and

      4. The Clerk of Court is directed to CLOSE the corresponding civil action opened at
         1:17-cv-926.


                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
